 1

 2                                                                 JS-6

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9

10    EMMETT JOHNSON,                           Case No. 2:19-cv-04881-JVS (AFM)
11                        Plaintiff,
                                                ORDER OF DISMISSAL
12
            v.
13
      HOWARD FUCHS,
14

15
                          Defendant.

16

17         On June 4, 2019, plaintiff submitted a Civil Rights Complaint and Motion to
18   Proceed Without Prepayment of Filing Fees. On June 11, 2019, the Court denied
19   plaintiff’s motion to proceed without prepayment of filing fee because the Complaint
20   failed to state a claim. The Court further ordered plaintiff to pay the full filing fee
21   within 30 days or his case would be dismissed. Plaintiff has failed to pay the full
22   filing fee within the required time.
23         IT THEREFORE IS ORDERED that this case is dismissed without prejudice.
24

25   DATED: July 23, 2019
26
                                            ____________________________________
27                                                   JAMES V. SELNA
                                              UNITED STATES DISTRICT JUDGE
28
